     Case 2:18-cv-01132-MCE-CKD Document 56 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNELL JACKSON,                                      No. 2:18-cv-1132 MCE CKD P
12                         Plaintiff,
13            v.                                            ORDER
14    JALAL SOLTANIAN ZADEH,
15                         Defendants.
16

17           Plaintiff is a California Department of Corrections and Rehabilitation (CDCR) inmate

18   currently residing at the Los Angeles County Jail, although it is unclear why he is housed there

19   currently. Plaintiff asserts he cannot file his pretrial statement by July 1, 2020 due to limitations

20   on plaintiff’s ability to litigate as a result of his residence at the L.A. County Jail. Plaintiff asks

21   that the court direct officials at the L.A. County Jail to take certain actions which plaintiff asserts

22   will facilitate the filing of plaintiff’s pretrial statement.

23           As a result of COVID 19, jury trials are not currently being scheduled in this court and it

24   is unclear when the district court judge assigned to this case will be available to preside over

25   plaintiff’s jury trial. The court also notes that defendant Zadeh has appealed the denial of his

26   motion for summary judgment based on qualified immunity and that appeal is still pending. Trial

27   will not be held in this action prior to the resolution of the appeal.

28   ////
     Case 2:18-cv-01132-MCE-CKD Document 56 Filed 06/16/20 Page 2 of 2

 1           In light of all of these facts, plaintiff’s request that the court order officials at the L.A.

 2   County Jail to take specific measures to facilitate the filing of plaintiff’s pretrial statement in this

 3   matter will be denied. However, the court will extend the deadline for plaintiff to file his pretrial

 4   statement to October 1, 2020. If plaintiff is unable to meet that deadline due to conditions at the

 5   L.A. County Jail, plaintiff is free to request judicial intervention. Such a request should include

 6   specifics as to how he is being denied the ability to submit an appropriate pretrial statement and

 7   should identify those officials who have denied plaintiff necessary supplies, measures, and access.

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1. Plaintiff’s “request for pro per status . . .” (ECF No. 53) is denied.

10           2. Plaintiff’s pretrial statement is due on or before October 1, 2020. Failure to file a

11   pretrial statement by that date will result in a recommendation that this action be dismissed.

12           3. Defendant shall file his pretrial statement within 30 days of the court’s receipt of

13   plaintiff’s pretrial statement.

14   Dated: June 16, 2020
                                                         _____________________________________
15
                                                         CAROLYN K. DELANEY
16                                                       UNITED STATES MAGISTRATE JUDGE

17

18

19   1
     jack1132.ext
20
21

22

23

24

25

26
27

28
                                                           2
